Citation Nr: 1114967	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-06 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee laxity, rated as 10 percent disability prior to November 10, 2009, and 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 20 percent for right knee musculoligamentous strain with osteoarthritis.

3.  Entitlement to an increased initial disability rating for reduced extension of the right knee, rated as noncompensable prior to November 10, 2009, and ten percent from November 10, 2009.    


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1986 to December 1989 and from December 1989 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska granting service connection for right knee musculoligamentous strain with osteoarthritis with an evaluation of 10 percent and from a July 2008 rating decision of the VARO in Lincoln, Nebraska granting service connection for right knee laxity with an evaluation of 10 percent.  During the pendency of this appeal, a March 2008 RO decision assigned an initial evaluation of 20 percent for the Veteran's right knee musculoligamentous strain with osteoarthritis.  The Board notes that the Veteran had appealed the issue of left knee laxity, but withdrew this appeal by a statement received by VA in October 2008.  38 C.F.R. § 20.204 (2010).

In June 2008, the Veteran testified before a Decision Review Officer in Lincoln, Nebraska.  A transcript of that hearing is of record.

In July 2009, the Veteran testified at a Travel Board hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record. At the Travel Board hearing, the Veteran filed, and the Travel Board accepted, a notice of disagreement with the initial rating of a right knee laxity disability.  However, further review of the claims folder shows that the RO had previously accepted an October 2008 statement by the Veteran as a notice of disagreement, and had issued a January 2009 Statement of the Case on that issue; therefore, the Board construes the Veteran's statement at the Travel Board hearing, which was received within one year of notice of the rating decision, as a substantive appeal of the issue of entitlement to an initial rating in excess of 10 percent for right knee laxity. Moreover, the Board notes that the Veteran provided testimony as to his right knee laxity at the July 2009 Travel Board hearing.

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions currently before the Board were placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issues on appeal as claims for higher initial evaluations of original awards.  Analysis of these issues therefore requires consideration of the rating to be assigned effective from the date of award of service connection of each of these claims.

In October 2010, the Board remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous assigned rating of the Veteran's service-connected right knee musculoligamentous strain with osteoarthritis in a January 2011 supplemental statement of the case (SSOC).  However, in a January 2011 rating decision, the AMC granted the Veteran entitlement to a separate disability rating for reduced extension of the right knee and assigned a 10 percent disability rating, effective November 10, 2009.  As will be discussed in detail below, the Board will consider limitation of flexion as well as extension of the Veteran's right knee in evaluating his claim for an increased disability rating.  See VAOPGCPREC 23-97 (July 1, 1997), VAOPGCREC 09-98 (August 14, 1998), and VAOPGCPREC 9-2004 (Sept. 17, 2004).    

Additionally, in the above-referenced January 2011 rating decision, the Veteran was assigned a 20 percent disability rating for his service-connected right knee laxity effective November 10, 2009.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The competent and credible evidence of record shows that the Veteran's right knee musculoligamentous strain with osteoarthritis disability is manifested by pain and no more than moderate laxity for the entire period under consideration.  

2.  Limitation of extension to 10 degrees or more or limitation of flexion below 30 degrees is not shown prior to November 10, 2009; limitation of extension to 15 degrees or more or limitation of flexion below 30 degrees is not shown from November 10, 2009.  

3.  The evidence does not show that the Veteran's service-connected right knee musculoligamentous strain with osteoarthritis and laxity disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, and no greater, for the service-connected right knee musculoligamentous strain with laxity prior to November 10, 2009 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

2.  The criteria for an evaluation in excess of 20 percent from November 10, 2009 for the service-connected right knee musculoligamentous strain with laxity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

3.  The criteria for an increased disability rating in excess of the currently assigned 20 percent for right knee musculoligamentous strain with osteoarthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

4.  The criteria for a compensable disability rating for limited extension of the Veteran's right knee prior to November 10, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

5.  The criteria for an evaluation in excess of 10 percent for limited extension of the Veteran's right knee from November 10, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

6.  Application of extraschedular provisions for the service-connected right knee musculoligamentous strain with osteoarthritis and laxity is not warranted.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased initial disability rating for his service-connected right knee musculoligamentous strain with osteoarthritis and laxity.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As noted above, in October 2009, the Board remanded these claims and ordered either the agency of original jurisdiction (AOJ) or AMC to provide the Veteran with a VA examination in order to evaluate the severity of his right knee disabilities and a report of the examination was to be associated with the Veteran's claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in November 2009, and a report of the examination was associated with his claims folder.  The Veteran's right knee claims were readjudicated via the January 2011 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in November 2007, prior to the initial adjudication of his claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as VA treatment records.  

The Veteran was afforded VA examinations in December 2007 and November 2009.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's right knee disabilities under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

As discussed in the October 2009 Board remand, the Veteran was also afforded a VA examination in June 2008.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Moreover, the June 2008 VA examination report reflects the Veteran's range of motion for both flexion and extension.  Unfortunately, the report has handwritten editing on the range of motion results.  It is unclear to the Board when, or by whom, the editing was done. In addition, the extension for the right knee is reported as 5 to 5 degrees, with tenderness at 15 degrees.  The range of 5 to 5 degrees is confusing to the Board, and makes it difficult for the Board to fully understand the severity of the Veteran's right knee disabilities.  As such, the Board finds that the range of motion testing conducted during the June 2008 VA examination is inadequate for rating the Veteran's right knee flexion and extension under the appropriate diagnostic criteria.  However, the Board finds that the Veteran's flexion and extension claims may be adjudicated as range of motion testing was conducted during the November 2009 VA examination which, as indicated above, is adequate for rating purposes.  The Board adds that the remainder of the June 2008 VA examination report is sufficient to rate the Veteran's right knee laxity under the appropriate diagnostic criteria.  See 38 C.F.R. § 4.2 (2010); see also Barr, supra.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a personal hearing in July 2009.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Higher evaluation for Right Knee Musculoligamentous Strain 
with Osteoarthritis and Laxity.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2010).

The Veteran seeks entitlement to an increased rating for his service-connected right knee disabilities, which are currently evaluated 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257 [recurrent subluxation or instability of the knee] and 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260 [limitation of flexion].  The Board further notes that a separate 10 percent rating for limited extension has been assigned under Diagnostic Code 5261 effective November 10, 2009.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, with further consideration of Diagnostic Codes 5260 and 5261 [limitation of leg motion].  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2010).  Where limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  More specifically, VA General Counsel has concluded that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257 and that evaluation of knee dysfunction under both codes would not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCREC 09-98 (August 14, 1998).  Therefore, a veteran who has both arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

The Board notes that the Veteran has been diagnosed with osteoarthritis of the right knee.  This disease has manifested itself in right knee pain and loss of motion based on identified symptomatology.  A veteran may receive separate ratings for limitations in both flexion and extension under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004.  In the present case, the Veteran has been awarded separate compensable evaluations for limitation of flexion and limitation of extension.  Specifically, the Veteran has been in receipt of a 20 percent disability rating for loss of right knee flexion throughout the course of the period under consideration and is currently in receipt of a 10 percent disability rating for limited extension.  To assign the Veteran a separate compensable evaluation under Diagnostic Code 5003 or 5010 would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2010) [the evaluation of the same disability under various diagnoses is to be avoided].

The Board additionally notes that there is no evidence of impairment of the tibia and fibula, locking of the knee, ankylosis, or disability caused by cartilage removal.  Thus, Diagnostic Codes 5258, 5259, 5256, and 5262 do not apply in this case.  

Accordingly, laxity of the Veteran's right knee will be rated under Diagnostic Code 5257, and his limited right knee flexion and extension will be rated under Diagnostic Codes 5260 and 5261.  Further, the Veteran has not indicated that a different method of rating should be employed or that alternative diagnostic codes are more appropriate. 

Under Diagnostic Code 5257, a 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating contemplates severe recurrent subluxation or lateral instability.  

The Board notes that words such as "slight", "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010). 

Under Diagnostic Code 5257, staged ratings are currently in effect for the Veteran's right knee laxity disability: the disability has been rated as 10 percent prior to November 10, 2009, and 20 percent thereafter.  Even so, VA must consider all the evidence of record on appeal to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999). 

Under Diagnostic Code 5260, limitation of flexion of the leg provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

A.  Instability

1. Period prior to November 10, 2009

The Veteran's service-connected right knee laxity disability has been rated 10 percent disabling under Diagnostic Code 5257 prior to November 10, 2009.  The next higher disability rating under Diagnostic Code 5257 is 20 percent.  To warrant a 20 percent disability rating the evidence must demonstrate that subluxation and/or instability of the knee are moderate.  

An MRI of the Veteran's right knee dated in September 2007 revealed impressions of complete absence of the ACL with anterior translation of the tibia; near complete absence of the lateral meniscus with only mild to moderate chondromalacia of the lateral compartment; a small complex tear of the posterior horn on the medial meniscus with severe chondromalacia of that lateral compartment; marked productive degenerative changes of all three compartments; longitudinal tear without disruption of the posterior cruciate ligament; small Baker's cyst; artifacts from the staple obscure of the insertion of the IT band as well as the popliteus tendon.  

The Veteran was afforded a VA examination in December 2007.  He complained of pain and stiffness in his right knee with flare-ups occurring every morning which last indefinitely.  He further noted that his knee locked and gave away weekly.  Moreover, he was able to walk one quarter block, fell once a week, could sit for five to ten minutes and stand for about ten to fifteen minutes.  The Veteran indicated that the right knee disability did not have any effects on feeding, bathing, dressing, toileting, driving, or grooming; mild effects on traveling; moderate effects on chores; severe effects on shopping; and prevented him from exercise, sports, or recreation.  He used medication for treatment.

Upon physical examination, the VA examiner noted moderate crepitus, abnormal gait, and moderate to severe pain in the right knee.  Although the VA examiner could not find any ligamentous laxity or instability, he reported that he was "quite gentle" with the examination because the Veteran appeared to be in severe pain.  Further, the examiner noted no soft tissue swelling or discoloration.  An X-ray report revealed an impression of degenerative joint disease of the right knee with either surgical clip or shrapnel.  The VA examiner diagnosed the Veteran with severe musculoligamentous strain of the right knee, with a history of ACL absence and lateral meniscus absence in the right knee with chondromalacia and osteoarthritis.  

The Veteran was afforded a subsequent VA examination in June 2008.  He continued his complaints of pain, stiffness, popping, catching, buckling, giving way, flare-ups, instability, weakness, and swelling in his right knee and use of medication, heat, ice, and steroid injections for treatment.  He also stated that he is unable to mow the lawn, shovel snow, or ride in a car for long periods of time.  The Veteran stated that the right knee disability does not affect feeding or grooming; mildly affects dressing and toileting; moderately affects exercise, traveling, and bathing; severely affects chores, shopping, and recreation; and prevents him from participating in sports.  He used a cane and brace for support.  

Upon physical examination, the VA examiner reported evidence of abnormal weight bearing, as well as crepitus, snapping/popping, and grinding in the right knee, as well as tenderness to palpation anteriorly, medial joint line, lateral joint line, and posterior.  Varus/Valgus testing revealed trace laxity and laxity in the lateral collateral ligament and medial collateral ligament, respectively.  However, the VA examiner did not report evidence of effusion, swelling, erythema, or warmth.

VA treatment records dated in October 2008 document the Veteran's continued complaints of pain, swelling, and stiffness in the Veteran's right knee as well as use of a brace for support.  Although the Veteran also indicated that the knee "gave out," he denied any episodes of falling.  Physical examination of his right knee revealed findings of palpable crepitus and tenderness to the touch.  

At the above-referenced July 2009 Board hearing, the Veteran testified that his right knee disability makes it difficult to get around and perform chores, and that the knee gave out.  He continued his constant use of a cane and brace for support.  He also stated at a June 2008 DRO hearing that he experiences pain in his knee when on long drives and that he can only walk limited distances.  Statements from W.S., T.M., J.M., and M.E. further document the Veteran's pain and difficulty walking due to the pain in his right knee.  

After having carefully considered the matter, the Board finds that the competent and credible evidence of record demonstrates that the severity of the Veteran's right knee disability under Diagnostic Code 5257 more closely approximates moderate disability rather than slight or severe disability prior to November 10, 2009.

In particular, the Board has reviewed the evidence of record, including the testimony presented by the Veteran at his hearing before the undersigned, and determined that severe subluxation or instability of the right knee has not been shown.  In this regard, the Board acknowledges that the Veteran has stated on multiple occasions throughout the period under consideration that he experiences locking as well as giving out in his right knee.  See, e.g., the December 2007 VA examination report.  However, the Board additionally reiterates the findings of "moderate" crepitus by the December 2007 VA examiner.  Crucially, the examiner did not describe the disability as "severe."  Further, the June 2008 VA examiner noted snapping, popping, and grinding in the Veteran's right knee.  However, the evidence of record, to include the December 2007 and June 2008 VA examination reports document normal McMurray's testing and no objective evidence of dislocation.  The Board further notes that the Veteran denied episodes of falling during the October 2008 VA treatment evaluation.  Finally, although surgery has been suggested to the Veteran with respect to his right knee disability, the evidence of record shows that the Veteran has treated instability of his right knee with a knee brace, cane, heat, ice, and pain medication to include steroid injections.

Based on the discussion above, the Board finds that the overall severity of instability of the Veteran's right knee disability more closely approximates moderate disability rather than slight or severe disability prior to November 10, 2009.  As such, the Board finds that a 20 percent disability under Diagnostic Code 5257 is warranted prior to November 10, 2009.

2. Period from November 10, 2009

The Veteran's service-connected right knee laxity disability has been rated 20 percent disabling under Diagnostic Code 5257 from November 10, 2009.  The next higher disability rating under Diagnostic Code 5257 is 30 percent.  To warrant a 30 percent disability rating the evidence must demonstrate that subluxation and/or instability of the knee are severe.  

For the reasons expressed below, the Board finds that the Veteran's right knee laxity does not present a picture consistent with severe disability of the right knee.  Rather, there is no objective evidence of pathology which might be said to be indicative of severe right knee laxity.  

In this regard, the Board acknowledges the Veteran's complaints during his November 2009 examination during which he reported an inability to participate in any chores around the house and that long car rides as well as standing for brief periods caused pain in his right knee.  He further stated that he experiences giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, locking episodes, and severe weekly flare-ups which last one to two days in duration.  While he reported severe effects on shopping, recreation, and traveling, he indicated that the right knee disability has mild effects on feeding and driving; moderate effects on bathing, dressing, toileting, and grooming.  Likewise, while this disability prevents him from performing chores, exercise, and sports; the Veteran pertinently denied deformity, episodes of dislocation or subluxation, or symptoms of inflammation to the examiner.    

Upon physical examination, the VA examiner notably reported a waddling gait, moderate crepitus, moderate instability, effusion, tenderness, pain at rest, and guarding of movement.  Although he indicated that anterior/posterior cruciate ligament stability in 30 and 90 degrees of flexion was abnormal and that the Veteran was unable to get 90 degrees flexion, cruciate ligament instability in 30 degrees flexion was described by the examiner as moderate.  Further, medial/lateral collateral ligament stability and collateral ligament instability in neutral position was abnormal and moderate, respectively.  Moreover, medial/lateral collateral ligament stability in 30 degrees flexion was abnormal, and collateral ligament instability in 30 degrees flexion was moderate.  At no time did the examiner describe the Veteran's ligament manifestations as more than moderately severe.  The VA examiner also noted patellar abnormality, specifically subpatellar tenderness, as well as meniscus abnormality.  Pertinently, he reported the absence of bumps consistent with Osgood-Schlatter's disease, mass behind knee, clicks or snaps, locking, and dislocation as well as normal McMurray's testing.  

Based on the foregoing, the Board finds that the overall severity of instability of the Veteran's right knee disability more closely approximates moderate disability from November 10, 2009.  As severe recurrent subluxation or instability has not been demonstrated as to the right knee, a disability rating in excess of 20 percent, as per Diagnostic Code 5257, must be denied from November 10, 2009.

B.  Limitation of motion

As explained above, under Diagnostic Code 5260, limitation of flexion of the leg provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

As discussed above, the Veteran was afforded a VA examination in December 2007, and he complained of pain and stiffness in his right knee with frequent flare-ups.  He also stated that he was able to walk one quarter block, fell once a week, could sit for five to ten minutes and stand for about ten to fifteen minutes.  The Veteran indicated that the right knee disability did not have any effects on feeding, bathing, dressing, toileting, driving, or grooming; mild effects on traveling; moderate effects on chores; severe effects on shopping; and prevented him from exercise, sports, or recreation.  He used medication for treatment.
 
Upon physical examination, the VA examiner reported moderate crepitus, abnormal gait, and moderate to severe pain in the right knee.  Further, the examiner noted no soft tissue swelling or discoloration.  Range of motion testing revealed zero to 60 degrees flexion and complete extension.  Additional range of motion testing revealed flexion from zero to 90 degrees.  However, the VA examiner noted that two additional exercises revealed additional limitation of motion.  Moderate to occasional severe painful motion was noted.  An X-ray report revealed an impression of degenerative joint disease of the right knee with either surgical clip or shrapnel.  The VA examiner diagnosed the Veteran with severe musculoligamentous strain of the right knee, with a history of ACL absence and lateral meniscus absence in the right knee with chondromalacia and osteoarthritis.  

As discussed above, the Board finds that the results of range of motion testing conducted during the June 2008 VA examination are of no probative value in evaluating the Veteran's limited flexion and extension.

The Board further notes that the Veteran sought VA treatment for his right knee in October 2008.  Palpable crepitus and tenderness were noted upon examination, and range of motion testing revealed flexion up to 90 degrees.   

The Veteran was provided a subsequent VA examination in November 2009.  He continued his complaints of his knee giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, locking episodes, and severe weekly flare-ups which last one to two days in duration as well as use of a cane and brace for support.  He indicated that the right knee disability has mild effects on feeding and driving; moderate effects on bathing, dressing, toileting, and grooming; severe effects on shopping, recreation, and traveling; and prevents him from performing chores, exercise, and sports.  

Upon physical examination of the Veteran's left knee, the VA examiner noted waddling gait, moderate crepitus, moderate instability, effusion, tenderness, pain at rest, and guarding of movement.  Although he indicated that anterior/posterior cruciate ligament stability in 30 and 90 degrees of flexion was abnormal and that the Veteran was unable to get 90 degrees flexion, cruciate ligament instability in 30 degrees flexion was moderate.  Further, medial/lateral collateral ligament stability and collateral ligament instability in neutral position was abnormal and moderate, respectively.  Moreover, medial/lateral collateral ligament stability in 30 degrees flexion was abnormal, and collateral ligament instability in 30 degrees flexion was moderate.  Range of motion testing revealed flexion from 10 to 40 degrees and extension limited to 10 degrees.  The VA examiner indicated that there was additional limitation after three repetitions of range of motion and objective evidence of pain following repetitive motion, specifically limitation of flexion to 30 degrees.
 
The Board reiterates the Veteran's testimony at the July 2009 Board hearing and June 2008 DRO hearing pertaining to his difficulty getting around, performing chores, limited walking, and pain during long drives as well as statements from W.S., T.M., J.M., and M.E. documenting the Veteran's difficulty walking due to the pain in his right knee.  

Diagnostic Code 5260 contemplates a maximum 30 percent rating if flexion is limited to 15 degrees, which is exceeded by the 30, 40, and 90 degrees conducted during range of motion testing.  There is no evidence which indicates that a greater limitation of flexion currently exists during this period.  Thus, without evidence of limitation of flexion of 15 degrees or less in the right knee, an increased disability rating for the right knee cannot be assigned based on Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the leg provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  As discussed above, the December 2007 and November 2009 VA examination reports note complete extension and extension limited to 10 degrees, respectively.  As such, an increased disability rating for limitation of extension for the right knee cannot be assigned based on Diagnostic Code 5260.    

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2010).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of significant functional loss as a result of his right knee disability, notably his difficulty in walking or standing for long periods of time, as well as his inability to perform daily activities and complaints of flare-ups.  Further, his use of a brace and cane for his right knee instability has been documented throughout the course of the appeal.

However, range of motion testing conducted during the November 2009 VA examination clearly indicates forward flexion up to 30 degrees and extension limited to 10 degrees with consideration of pain and repetitive testing.  There is no indication that a greater limitation of flexion or extension exists.  The Board emphasizes that the Veteran has been accorded ample opportunity to present medical evidence of additional functional loss on repetitive motion.  He has failed to do so.  As such, he has presented no medical evidence which indicates that he experiences additional limitation of motion on repetitive use of his right knee.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).    

Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the right knee disability under 38 C.F.R. § 4.40 and 4.45.  The current assigned disability ratings adequately compensate the Veteran for any functional impairment attributable to his service-connected right knee disability.  See 38 C.F.R. §§ 4.41, 4.10 (2010).  

In Fenderson, supra, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

In the instant case, the Veteran's disability rating for limited flexion of the right knee has been assigned a 20 percent disability rating, effective from October 1, 2007, the day following the Veteran's discharge from service.  Moreover, the Veteran was assigned a 10 percent disability rating for limitation of extension of the right knee effective November 10, 2009.  It appears from the competent and credible evidence of record that the Veteran's right knee symptomatology has not appreciably changed since the dates of service connection.  Specifically, the evidence of record, to include the December 2007 and November 2009 VA examination reports, as well as VA treatment records, demonstrate that the Veteran's flexion has remained relatively stable throughout the period under consideration, and limitation of extension testing does not show measurements warranting a compensable rating prior to November 10, 2009, or a disability rating in excess of 10 percent thereafter.  As such, there is no basis for awarding the Veteran a disability rating other than the currently assigned 20 percent for limitation of flexion for any time from October 1, 2007 to the present, or a compensable rating for limitation of extension prior to November 10, 2009 and 10 percent rating thereafter. 

Extraschedular consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected right knee disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran is currently employed as a security specialist, which requires the Veteran to walk frequently.  See the July 2009 Board hearing transcript, page 9.  The Veteran further testified at the July 2009 Board hearing that he has missed 27 days of work due to the right knee disability.  The Board therefore notes that it has no reason to doubt that the Veteran's right knee symptomatology adversely impacts his employability; however, this is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The evidence of record is absent any indication of frequent hospitalization for the service-connected right knee disability during the period under consideration.  

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Rice consideration

In granting in part and denying in part the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that he is unemployable because of his service-connected right knee disabilities.  On the contrary, the Veteran has stated that he is currently employed as a security specialist.  See the July 2009 Board hearing transcript, page 9.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  


ORDER

Entitlement to an initial 20 percent evaluation prior to November 10, 2009 for service-connected right knee laxity is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent from November 10, 2009 for service-connected right knee laxity is denied.

Entitlement to an initial evaluation in excess of 20 percent for right knee musculoligamentous strain with osteoarthritis is denied.

Entitlement to an initial compensable evaluation for limitation of extension of the service-connected osteoarthritis of the right knee prior to November 10, 2009, and in excess of 10 percent thereafter, is denied.  





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


